FRANK PETTINEO and PETTINEO INSURANCE AGENCY, INC., a Florida corporation, Appellants,
v.
USI INSURANCE SERVICES OF FLORIDA, INC., a Florida corporation and USI HOLDINGS CORP., a Delaware corporation, Appellees.
No. 4D08-4431.
District Court of Appeal of Florida, Fourth District.
April 15, 2009.
Howard D. DuBosar and Avi M. Zwelling of DuBosar & Perez, P.A., Boca Raton, for appellant.
Rodolfo Sorondo, Jr., Christopher N. Bellows and Marilyn J. Holifield of Holland & Knight, LLP., Miami, for appellee USI Insurance Services of Florida, Inc.
PER CURIAM.
Affirmed.
GROSS, C.J., POLEN and TAYLOR, JJ., Concur.
Not final until disposition of timely filed motion for rehearing.